Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a gas chromatograph column, the column comprising, among other essential elements/features/steps, wherein the second substrate is bonded to the first substrate by cross-linking between the first and second coating materials, so as to seal the flow channel, wherein the first and second coating materials comprise polybutadiene to allow cross-linking, and wherein at least the first coating material comprises an additional material to the polybutadiene serving to tune molecule selectivity to provide a desired molecule selectivity property of the flow channel for specific molecules of interest to be detected, in combination with the rest of the limitations of the above claim(s).  
	Regarding claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of manufacturing a gas chromatograph column, the column comprising, among other essential elements/features/steps, coating the first substrate with a first layer of a first coating material comprising polybutadiene and an additional material serving to tune molecule selectivity to provide a desired molecule selectivity property of the flow channel for specific molecules of interest to be detected providing a second substrate of a gas tight material coating the second substrate with a second layer of a second coating material comprising polybutadiene and bonding the second substrate to the first substrate by cross-linking between the first and second coating materials, so as to seal the flow channel, in combination with the rest of the limitations of the above claim(s).  
	Regarding claim 17, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a gas chromatograph column, the column comprising, among other essential elements/features/steps, a first substrate formed of silicon, glass, ceramics or metal, the first substrate defining a flow channel in one plane between the inlet at one end and the outlet at an opposite end of the flow channel, wherein the first substrate is coated with a first layer of a first coating material; and a second substrate formed of silicon, glass, ceramics or metal, the second substrate being coated with a second layer of a second coating material, wherein the second substrate is bonded to the first substrate by cross-linking between the first coating material and the second coating material to seal the flow channel, wherein the first coating material and the second coating material comprise polybutadiene to enable the cross-linking, and wherein the first coating material and the second coating material provide a flow channel coating of the flow channel, in combination with the rest of the limitations of the above claim(s).  The remaining claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855